IN THE
                          TENTH COURT OF APPEALS

                                No. 10-09-00262-CV

                       IN THE INTEREST OF B.S., A CHILD



                          From the County Court at Law
                               Ellis County, Texas
                             Trial Court No. 76,744


                          MEMORANDUM OPINION


      Appellants challenged the trial court’s oral ruling striking their original petition

to be appointed as permanent managing conservators of the child the subject of the suit

both by mandamus and by direct appeal. This Court granted mandamus relief. See In

re Cervantes, 300 S.W.3d 865 (Tex. App.—Waco 2009, orig. proceeding) (op. on reh’g).

The parties were notified that, unless a response was filed showing grounds for

continuing the appeal, the appeal may be dismissed because: (1) it is moot in light of

this Court’s mandamus ruling; and (2) the trial court’s oral ruling is not an appealable

order. See TEX. R. APP. P. 42.3(a). The Court has received no response. Accordingly, the

appeal is dismissed.
                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurs in the judgment only, and only to the extent that it
dismisses this proceeding. A separate opinion will not issue.)
Appeal dismissed
Opinion delivered and filed March 3, 2010
[CV06]




In re B.S.                                                                          Page 2